Name: Commission Regulation (EEC) No 2240/89 of 25 July 1989 on the notification, execution and monitoring of the processes entailing the enriching, acidifying and de- acidifying of wine
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  food technology;  beverages and sugar;  European Union law
 Date Published: nan

 Avis juridique important|31989R2240Commission Regulation (EEC) No 2240/89 of 25 July 1989 on the notification, execution and monitoring of the processes entailing the enriching, acidifying and de- acidifying of wine Official Journal L 215 , 26/07/1989 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 30 P. 0022 Swedish special edition: Chapter 3 Volume 30 P. 0022 *****COMMISSION REGULATION (EEC) No 2240/89 of 25 July 1989 on the notification, execution and monitoring of the processes entailing the enriching, acidifying and de-acidifying of wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 18 (4), 19 (8), 21 (4), 22 (3) and 23 (4) thereof, Whereas Commission Regulation (EEC) No 1594/70 (3), as last amended by Regulation (EEC) No 418/86 (4), has been amended on many occasions and in view of the developments which have taken place since its adoption as regards the rules on enrichment on the one hand and the monitoring of wine products and oenological practices on the other hand, that Regulation should be replaced; Whereas, in accordance with Article 19 (3) of Regulation (EEC) No 822/87, the wine-growing regions where the addition of sucrose was traditionally practised in accordance with legislation in force on 8 May 1970 should be indicated; Whereas the small wine-growing area of the Grand Duchy of Luxembourg enables the competent authorities to carry out a systematic analytical control of all batches of products vinified; whereas declarations of intention to enrich wine are not indispensable so long as those conditions continue to apply; Whereas Article 23 (2) of Regulation (EEC) No 822/87 provides that each enrichment, acidification or de-acidification operation must be notified to the competent authorities; whereas this also holds for quantities of sugar or concentrated grape must or rectified concentrated grape must held by natural or legal persons undertaking such operations; Whereas that provision relates in particular to the preparation of table wines; whereas, pursuant to Article 10 of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (5), as amended by Regulation (EEC) No 2043/89 (6), it is also applicable for the production of quality wines psr; Whereas, the objective of such notification is to permit monitoring of the operations in question; whereas the notifications must accordingly be made to the competent authority of the Member State on whose territory the operation is to take place; whereas such notifications must be as accurate as possible and must be made to the competent authority prior to the operation where an increase in alcoholic strength is involved; whereas, as regards acidification and de-acidification, subsequent control is sufficient; whereas, for that reason and for the sake of administrative simplification, it must be possible to make such notification, excepting for the first time in the wine year, by the updating of records regularly verified by the competent authority; Whereas entries in records of enrichment, acidification and de-acidification operations are governed by Commission Regulation (EEC) No 986/89 of 10 April 1989 on the accompanying documents for carriage of wine products and the relevant records to be kept (7); Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The wine-growing regions referred to in Article 19 (3) of Regulation (EEC) No 822/87 are as follows: (a) Wine-growing zone A; (b) Wine-growing zone B; (c) Wine-growing zone C, with the exception of vineyards in Italy, Greece, Spain, Portugal and vineyards in the French departments under jurisdiction of the courts of appeal of: - Aix en Provence, - NÃ ®mes, - Montepellier, - Toulouse, - Agen, - Pau, - Bordeaux, - Bastia. Article 2 1. The notification referred to in Article 23 (2) of Regulation (EEC) No 822/87 relating to operations to increase alcoholic strength shall be made by natural or legal persons carrying out the operations concerned and must reach the competent authority of the Member State on whose territory the operation is to take place by the second day at the latest preceding that on which the operation involving increasing alcoholic strength takes place. 2. The notification referred to in paragraph 1 shall be made in writing and shall include the following: - the name and address of the person making the notification, - the place where the operation is to be carried out, - the date on and time at which the operation is to commence, - the description of the product which is to be the subject of the operation, - the process used for this operation with details of the type of product which will be used for the latter. 3. The Member States shall specify the conditions under which the person making the notification, when prevented from making such notification in due time owing to unforeseeable circumstances, is to submit to the competent authority a new notification enabling the necessary controls to be carried out. They shall notify these provisions in writing to the Commission. 4. The notification referred to in paragraph 1 shall not be required in the Grand Duchy of Luxembourg. 5. The particulars relating to operations to increase alcoholic strength shall be entered before the operation commences in the records in accordance with Articles 16 (2), 17 and 18 (1) of Regulation (EEC) No 986/89. Article 3 1. The notification referred to in Article 23 (2) of Regulation (EEC) No 822/87 shall, as regards acidification and de-acidification, be made by operators by the second day at the latest following the first operation effected during a wine year. It shall be valid for all operations in the wine year. 2. The notification referred to in paragraph 1 shall be made in writing and shall include the following: - the name and address of the person making the notification, - the type of the operation involved, - the place where the operation took place. 3. Particulars relating to each acidification or de-acidification operation shall be entered in the records in accordance with Articles 16 (2), 17 and 18 (1) of Regulation (EEC) No 986/89. Article 4 The Member States shall designate the competent authorities or agencies responsible for carrying out such controls and shall forthwith inform the Commission thereof. Article 5 The provisions of Regulation (EEC) No 1594/70, are hereby repealed with the exception of Article 2 (2) thereof, in which the reference to Article 2 (1) (c) of the repealed Regulation is replaced by a reference to Article 1 (c) of this Regulation. Article 6 This Regulation shall enter into force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 173, 6. 8. 1970, p. 23. (4) OJ No L 48, 26. 2. 1986, p. 8. (5) OJ No L 84, 27. 3. 1987, p. 59. (6) OJ No L 202, 14. 7. 1989, p. 1. (7) OJ No L 106, 18. 4. 1989, p. 1.